Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the "Agreement") is dated as of August 19, 2008 by
and between ARNO THERAPEUTICS, INC., a Delaware corporation with principal
executive offices at 30 Two Bridges Rd., Suite 270, Fairfield, NJ 07004 (the
"Company"), and DR. ROGER BERLIN, an individual residing at
___________________________ (the "Executive").
 
WHEREAS, the Company desires to employ Executive as Chief Executive Officer of
the Company; and
 
WHEREAS, Executive desires to accept such employment upon the terms and
conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the parties hereby
agree as follows:
 
1. Term of Employment. The Executive’s employment by the Company shall commence
on September 3, 2008 (the “Effective Date”) and continue for a period of two (2)
years from the Effective Date unless terminated earlier as set forth in Section
8 below (the “Employment Term”) provided, however, that the Employment Term
shall be automatically extended for an additional one-year period, on an annual
basis, unless the Company or Executive provides the other party with at least 90
days' prior written notice prior to the end of the then Term of the intent to
not renew the contract ("Notice of Non-Renewal").
 
2. Position.
 
a. During the Employment Term, Executive shall serve as Chief Executive Officer
of the Company. In such position, Executive shall, subject to any limitations or
other directions determined from time to time by the Board of Directors of the
Company (the "Board"), which limitations and/or directions shall be consistent
with state and federal law, have such duties and authority as are consistent
with the position of Chief Executive Officer of a company of similar size and
nature, including:
 
(i) Developing clinical, regulatory and business strategy of the Company and
managing its implementation;
 
(ii) Overseeing corporate hiring and supervising the performance of management;
 
(iii) Maintaining active, honest communication with the Board;
 
(iv) Developing and maintaining strong relationships with the Company’s key
investors, collaborators, potential collaborators, customers, potential
customers, media, analysts and the general public on behalf of the Company;
 

--------------------------------------------------------------------------------



(v) Enhancing corporate visibility through active participation in investor
meetings and industry conferences;
 
(vi) Identifying and assessing new commercial opportunities; and
 
(vii) Managing and leading corporate financing activities, public relations and
intellectual property portfolio.
 
b. Directorship. As of the Effective Date, the Board shall appoint Executive to
serve as a director of the Company. The Company shall thereafter use its best
efforts to cause the Executive to remain a member of the Board throughout the
Employment Term and shall include him in the management slate of nominees for
election as a director at every stockholders meeting during the Employment Term
at which his term as a director would otherwise expire. The Executive agrees to
accept such nomination and election, and to serve during the Employment Term, as
director of the Company, without any additional compensation other than as
specified in this Agreement. Upon the expiration of the Employment Term or the
earlier termination of Executive’s employment pursuant to Section 8, unless
otherwise agreed, Executive shall be deemed to have resigned from the Board and
shall forfeit his position as a director of the Company.
 
c. During the Employment Term, Executive shall devote his full business time and
attention to the performance of his duties hereunder, which shall be performed
primarily at the offices of the Company, which are currently located in
Fairfield, New Jersey. Without the prior written consent of the Board, Executive
shall not engage in any other business, profession or occupation for
compensation or otherwise that would conflict or interfere with the rendition of
his services hereunder or adversely affect or negatively reflect upon the
Company. Notwithstanding the foregoing, Executive shall be entitled to spend two
business days per quarter working with the Gates Foundation.
 
3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary ("Base Salary") at an annual rate of Three Hundred Seventy Five
Thousand Dollars ($375,000.00), payable in regular installments in accordance
with the Company's usual payroll practices in effect from time to time. The
Board (or a designated committee thereof) may, in its sole discretion, increase
such Base Salary from time to time.
 
4. Bonus Compensation. 
 
a. Performance Bonus. During the Employment Term, Executive shall also be
eligible to receive an annual cash performance bonus (the "Performance Bonus").
The amount of such Performance Bonus shall be determined at the discretion of
the Board, or a designated committee thereof, which amount may be up to fifty
percent (50%) of Executive’s Base Salary in the event of exceptional
performance. The Board, or such designated committee, shall use as guidance for
the determination of the Performance Bonus certain corporate and individual
goals (the “Performance Goals”), which shall be established within 30 days of
the Effective Date of this Agreement by the Executive and the Board (or a
designated committee thereof), and renewed annually on a calendar year basis,
with the first calendar year being pro-rated as discussed otherwise herein, by
the Executive and the Board (or a designated committee thereof). Any Performance
Bonus will be paid to the Executive within 30 days of the end of each calendar
year during the Employment Term.
 
2

--------------------------------------------------------------------------------



b. Merger and Acquisition Bonus. Upon a Merger or Acquisition (as defined below)
where the Company is ascribed an aggregate valuation equal to or above those
amounts set forth below, the Executive will be paid the following amounts: 
 
(i) $100,000 where the Company’s aggregate valuation is greater than
$100,000,000 but less than $150,000,000;
 
(ii) $150,000 where the Company’s aggregate valuation is greater than or equal
to $150,000,000 but less than $200,000,000;
 
(iii) $200,000 where the Company’s aggregate valuation is greater than or equal
to $200,000,000 but less than $250,000,000;
 
(iv) $250,000 where the Company’s aggregate valuation is greater than or equal
to $250,000,000; and
 
(v) $500,000 where Company’s aggregate valuation is greater than or equal to
$300,000,000.
 
c. In the event of a Merger or Acquisition, the applicable Merger or Acquisition
Bonus shall be paid on the effective date of such Merger or Acquisition.
 
d. For purposes of this Agreement, a “Merger or Acquisition” shall mean the
disposition by the Company (whether direct or indirect, by sale of assets or
stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company). Notwithstanding the foregoing, no transaction shall be
considered a Merger or Acquisition under this Agreement, and no bonus shall be
paid, pursuant to this Section 4(b):
 
(i) if the Company’s stockholders existing prior to such transaction(s) hold in
the aggregate more than fifty percent (50%) of the securities or assets of the
surviving or resulting company; or
 
(ii) in connection with a private placement of equity securities of the Company
in connection with a financing of the Company’s on-going operations; or
 
(iii) for any transaction ascribing a valuation to the Company of less than
Seventy Five Million Dollars ($75,000,000); provided, however, that such a
transaction may be considered as part of a series of transactions that gives
rise to a Merger or Acquisition. 
 
5. Equity.
 
a. Employment Options. On the Effective Date, the Company shall grant to
Executive stock options (the "Employment Options"), pursuant to the Company's
2005 Stock Option Plan, to purchase Four Hundred Thirty Thousand (430,000)
shares of common stock of the Company, par value $0.0001 per share (the "Common
Stock"). The Employment Options shall be incentive stock options issued as
provided in Internal Revenue Code Section 422 and shall generally vest and
become exercisable, if at all, in two equal annual installments of Two Hundred
Fifteen Thousand (215,000) shares of Common Stock on each anniversary of the
Effective Date (each date on which Employment Options vest is hereinafter
referred to as a “Vesting Date”). The Employment Options shall have a 10 year
term and shall be exercisable at an exercise price per share equal to the
closing price of the Common Stock on the Effective Date as reported on the OTC
Bulletin Board or such other securities exchange or market on which the Common
Stock is then eligible for trading.
 
3

--------------------------------------------------------------------------------



b. Performance Options. Promptly following the Effective Date, the Company shall
grant to the Executive options (the “Performance Options”) to purchase Four
Hundred Thirty Thousand (430,000) shares of Common Stock. The Performance
Options shall be incentive stock options issued as provided in Internal Revenue
Code Section 422. Except as otherwise provided herein, contingent upon the
successful achievement of the Performance Goals, the Performance Options shall
vest as follows:
 
(i) Up to 71,667 Performance Options shall vest, if at all, on December 31,
2008;
 
(ii) Up to 215,000 Performance Options shall vest, if at all, on December 31,
2009; and
 
(iii) Up to 143,333 Performance Options shall vest, if at all, on the second
anniversary of the Effective Date
 
To the extent any installment of the Performance Options subject to each vesting
period described above does not vest, the unvested portion of such installment
shall immediately and automatically expire and Executive shall have no further
rights thereto.  The Performance Options shall have a 10 year term and shall be
exercisable at an exercise price per share equal to the closing price of the
Common Stock on the Effective Date as reported on the OTC Bulletin Board or such
other securities exchange or market on which the Common Stock is then eligible
for trading.
 
c. Technology Options. In the event that the Company acquires by license,
acquisition or otherwise, an additional biotechnology product or series of
biotechnology products (a “Technology”) for development that is first identified
by the Executive, then the Company shall grant to the Executive options (the
“Technology Options”) to purchase a number of shares of Common Stock, as
follows:
 
(i) One Hundred Thousand (100,000) shares of Common Stock of the Company for a
Technology that is in pre-clinical development;
 
(ii) Two Hundred Thousand (200,000) shares of Common Stock of the Company for a
Technology that is currently being studied in a Phase I human clinical trial, as
defined in 21 C.F.R. §312(a);
 
4

--------------------------------------------------------------------------------



(iii) Four Hundred Thousand (400,000) shares of Common Stock of the Company for
a Technology that is currently being studied in a Phase II human clinical trial,
as defined in 21 C.F.R. §312(b).
 
(iv) Any such Technology Options issued to the Executive shall vest immediately
upon the date of grant and shall be exercisable for a period of five (5) years
at an exercise price per share equal to the fair market value of the Common
Stock on the date of the grant of such Technology Options, as determined in
accordance with the Company’s stock option pricing policies then in effect.
 
d. The parties specifically acknowledge and agree that the equity provisions of
this Employment Agreement supersede any and all prior or subsequent agreements,
including but not limited to any stock option agreement(s), relating to grant of
equity options to the Executive.  To the extent there is a disagreement of the
terms of this Employment Agreement and a prior or subsequent stock option
agreement, including but not limited to those dealing with change of control and
vesting, then the terms of this Agreement shall control.
 
6. Employee Benefits. During the Employment Term, Executive shall be entitled
to: (a) participation in the Company's health, dental and other welfare benefit
as in effect from time to time; (b) up to four (4) non-consecutive weeks of
vacation per year; and (c) sick leave and holidays in accordance with the
Company's policies as in effect from time to time (collectively, "Employee
Benefits"), on a basis no less favorable than those benefits generally made
available to other senior executives of the Company or, as applicable, to the
Company's employees generally. The Company shall reimburse the Executive for the
premiums attributable to a term life insurance policy for the Executive in an
amount equal to Two Million Dollars ($2,000,000). Executive shall be designated
as a named insured on directors and officers’ liability insurance of the Company
providing policy limits of not less than Two Million Dollars ($2,000,000), and
Executive shall be provided evidence of such insurance within 30 days of the
date of this Agreement.
 
7. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of his duties hereunder shall be
reimbursed by the Company in accordance with the Company's policies in effect
from time to time.  
 
8. Termination. Notwithstanding any provision to the contrary contained herein,
this Agreement and Executive's employment with the Company may be terminated by
either party at any time and for any reason. Notwithstanding any other provision
of this Agreement, the provisions of this Section 8 shall exclusively govern
Executive's rights upon termination of employment with the Company.
 
a. By the Company For Cause or By Executive Resignation Without Good Reason.
 
(i) The Employment Term and Executive's employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive's resignation without Good Reason (as defined in Section
8(c)(ii)).
 
5

--------------------------------------------------------------------------------



(ii) For purposes of this Agreement, "Cause" shall mean: (A) Executive's willful
failure to adequately perform material duties or obligations hereunder, or
willful misconduct by Executive in respect of such duties or obligations,
including, without limitation, willful failure, disregard or refusal by
Executive to abide by specific objective and lawful directions received by him
in writing constituting an action of the Board; (B) any willful, intentional or
grossly negligent act by Executive having the reasonably foreseeable effect of
actually and substantially injuring, whether financial or otherwise, the
business reputation of the Company; (C) Executive's indictment of any felony;
(D) Executive being convicted of a misdemeanor involving moral turpitude that
causes, or could reasonably be expected to cause, substantial harm to the
Company or its reputation; (E) the determination by the Company, after a
reasonable and good-faith investigation by the Company following a written
allegation by another employee of the Company, that Executive engaged in some
form of harassment prohibited by law (including, without limitation, age, sex or
race discrimination); provided, however, that Cause shall not exist under clause
(E) unless the Company gives written notice to Executive where such notice
describes with particularity the alleged act(s) at issue and has given Executive
an opportunity to be heard at a meeting of the Board with or without counsel,
and the Board provides Executive with a summary of its findings; (F) any
misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony) by Executive; and (G) a
material breach by Executive of this Agreement.
 
(iii) If Executive's employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:
(A) his Base Salary through the date of such termination; (B) any Performance
Bonus earned but unpaid as of the date of termination for any previously
completed year of employment; (C) reimbursement for any unreimbursed business
expenses properly incurred by Executive prior to the date of such termination in
accordance with Company policy; and (D) such Employee Benefits, if any, as to
which Executive may be entitled under the employee benefit plans of the Company
for Executive (the amounts described in clauses (A) through (D) hereof being
referred to as the "Accrued Rights"). Additionally, if Executive's employment is
terminated by the Company for Cause, or if Executive resigns without Good
Reason, then (1) all unvested Employment and Performance Options shall expire
immediately, and (2) the Executive shall have a period of 90 days to exercise
any and all currently vested Employment Options and Performance Options, after
which time all Employment and Performance Options shall expire.
 
(iv) Following a termination of Executive's employment by the Company for Cause
or resignation by Executive without Good Reason, except as set forth in Section
8(a)(iii), Executive shall have no further rights to any compensation or any
other benefits under this Agreement; provided, however, following the
termination or expiration of this Agreement for any reason, and notwithstanding
any provision herein to the contrary, the Executive will continue to be covered
under any directors and officers liability insurance maintained by the Company
to the some extent as other former officers and directors of the Company.

6

--------------------------------------------------------------------------------



b. Disability or Death.
 
(i) The Employment Term and Executive's employment hereunder shall terminate
automatically upon Executive's death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is, therefore, unable
for a period of six (6) consecutive calendar months or for an aggregate of nine
(9) calendar months in any twelve (12) calendar consecutive month period to
perform Executive's duties (such incapacity is hereinafter referred to as
"Disability"). Any question as to the existence of the Disability of Executive
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician agreed upon by the Company and
Executive ("Independent Physician"). The Independent Physician shall be (i)
licensed in the State of Executive’s residence; (ii) be Board certified in the
medical specialty at issue; and (iii) have experience in disability
determinations. Executive hereby agrees to make himself available and to
cooperate in any reasonable examination by an Independent Physician. Company
agrees to pay the costs of the Independent Physician and all related expenses.
The Company shall maintain the confidentiality of all medical information which
it receives pursuant to this Agreement and to abide by the requirements of
Health Insurance Portability and Accountability Act of 1996, as amended.
 
(ii) If, prior to the first anniversary of the Effective Date, the Executive's
employment is terminated for either death or Disability, then the Executive, or
Executive's designated beneficiary, if any, otherwise the personal
representative of Executive's Estate (as the case may be), shall be entitled to:
(A) the Accrued Rights; (B) one half of the Performance Bonus, if any, that
Executive would have been entitled to receive in respect of the fiscal year in
which such termination occurs, payable when such Performance Bonus would have
otherwise been payable had Executive's employment not terminated (a “Pro-Rata
Bonus”); (C) continued payment of his then current Base Salary and Employee
Benefits for a period of 180 calendar days following any such termination; (D)
all unvested Employment Options scheduled to vest on the next Vesting Date
immediately following such termination shall immediately vest and remain
exercisable for a period of 360 calendar days, after which date all Employment
Options shall expire; (E) other than as described in the immediately preceding
sentence, all unvested Employment Options shall immediately and automatically
expire; (F) all vested Performance Options shall remain exercisable for a period
of 360 calendar days, after which date all Performance Options shall expire; and
(G) all unvested Performance Options shall immediately and automatically expire.
 
(iii) If, on or after the first anniversary of the Effective Date, the
Executive's employment is terminated for either death or Disability, then
Executive, or Executive's designated beneficiary, if any, otherwise the personal
representative of Executive's Estate (as the case may be), shall be entitled to:
(A) the Accrued Rights; (B) the full Performance Bonus, if any, that Executive
would have been entitled to receive in respect of the fiscal year in which such
termination occurs, payable when such Performance Bonus would have otherwise
been payable had Executive's employment not terminated; (C) continued payment of
his then current Base Salary and Employee Benefits for a period of 360 calendar
days following any such termination; (D) all unvested Employment Options
scheduled to vest on the next Vesting Date immediately following such
termination shall immediately vest and remain exercisable for a period of 360
calendar days, after which date all vested Employment Options shall expire,
provided, however, that in no event shall the period for exercising the
Employment Options extend beyond the original terms of such awards; (E) other
than as described in section (D) above, all unvested Employment Options shall
immediately and automatically expire; (F) all vested Performance Options shall
remain exercisable for a period of 360 calendar days, after which date all
vested Performance Options shall expire, provided, however, that in no event
shall the period for exercising the Performance Options extend beyond the
original terms of such awards; and (G) all unvested Performance Options shall
immediately and automatically expire.
 
7

--------------------------------------------------------------------------------



c. By the Company Without Cause or Resignation by Executive for Good Reason.
 
(i) The Employment Term and Executive's employment hereunder may be terminated
by the Company without Cause or by Executive's resignation for Good Reason.
 
(ii) For purposes of this Agreement, "Good Reason" shall mean: (A) any material
diminution by the Company of Executive's (1) title of Chief Executive Officer,
(2) duties, or (3) Base Salary; or (B) a material breach by the Company of any
of the provisions contained herein, which, if capable of being cured, is not
cured by the Company within thirty (30) days after written notice thereof by
Executive to the Company; (C) relocation of Company’s principal executive office
more than 50 miles without the Executive’s consent; or (D) if at any time the
Executive shall be removed from the Board of Directors other than as a result of
a termination of this Agreement.
 
(iii) If, prior to the first anniversary of the Effective Date, the Executive's
employment is terminated by the Company without Cause, or if Executive resigns
for Good Reason, Executive shall be entitled to the following compensation and
benefits: (A) the Accrued Rights; (B) subject to Executive's continued
compliance with the provisions of Sections 9 and 10, continued payment of his
then current Base Salary and Employee Benefits for a period of 180 days
following such termination; (C) subject to Executive's continued compliance with
the provisions of Sections 9 and 10, an amount equal to one-half of the
Performance Bonus, if any, that the Executive would have earned for the year in
which such termination occurs; (D) unvested Employment Options scheduled to vest
on the next Vesting Date immediately following such termination shall
immediately vest and remain exercisable for a period of 360 days, after which
date all Employment Options shall expire; (F) other than as described in (D)
above, all unvested Employment Options shall immediately and automatically
expire; (F) all vested Performance Options shall remain exercisable for a period
of 360 days, after which date all Performance Options shall expire immediately
expire; and (G) all unvested Performance Options shall immediately and
automatically expire.
 
(iv) If, on or after the first anniversary of the Effective Date, the
Executive's employment is terminated by the Company without Cause, or if
Executive resigns for Good Reason, Executive shall be entitled to the following
compensation and benefits: (A) the Accrued Rights; (B) subject to Executive's
continued compliance with the provisions of Sections 9 and 10, continued payment
of his then current Base Salary and Employee Benefits for a period of 360
calendar days following such termination; (C) subject to Executive's continued
compliance with the provisions of Sections 9 and 10, an amount equal to the
Performance Bonus, if any, that the Executive would have earned for the year in
which such termination occurs; (D) unvested Employment Options scheduled to vest
on the next Vesting Date immediately following such termination shall
immediately vest and remain exercisable for a period of 360 calendar days, after
which date all Employment Options shall expire; provided, however, that in no
event shall the period for exercising the Employment Options extend beyond the
original terms of such awards; (E) all vested Performance Options shall remain
exercisable for a period of 360 calendar days, after which date all Performance
Options shall expire immediately expire; provided, however, that in no event
shall the period for exercising the Performance Options extend beyond the
original terms of such awards; and (F) all unvested Performance Options shall
expire immediately.
 
8

--------------------------------------------------------------------------------



(v) Following Executive's termination of employment by the Company without Cause
(other than by reason of Executive's death or Disability) or by Executive's
resignation for Good Reason, all Employment Options which were not then vested
(or did not become vested pursuant to Section 8(c)(iii) or (iv) hereof) shall
immediately and automatically expire and, except as set forth in this Section
8(c)(iii) or (iv), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
 
d. By the Company upon a Change of Control.
 
(i) If, prior to the first anniversary of the Effective Date, the Executive's
employment is terminated as a result of a Change of Control, as defined in the
Company’s 2005 Stock Option Plan, Executive shall be entitled to receive the
following compensation and benefits: (A) the Accrued Rights; (B) subject to
Executive's continued compliance with the provisions of Sections 9 and 10,
continued payment of his then current Base Salary and Employee Benefits for a
period of 180 calendar days following such termination; (C) subject to
Executive's continued compliance with the provisions of Sections 9 and 10, an
amount equal to the Performance Bonus, if any, that the Executive would have
earned for the year in which such termination occurs; (D) all unvested
Employment Options and Performance Options shall immediately vest and remain
exercisable for a period of 360 calendar days, after which date all Employment
Options and Performance Options shall expire immediately; provided, however,
that in no event shall the period for exercising the Employment Options or the
Performance Options extend beyond the original terms of such awards.
 
(ii) If, on or after the first anniversary of the Effective Date, the
Executive's employment is terminated as a result of a Change of Control, as
defined in the Company’s 2005 Stock Option Plan, Executive shall be entitled to
receive the following compensation and benefits: (A) the Accrued Rights; (B)
subject to Executive's continued compliance with the provisions of Sections 9
and 10, continued payment of his then current Base Salary and Employee Benefits
for a period of 360 calendar days following such termination; (C) subject to
Executive's continued compliance with the provisions of Sections 9 and 10, an
amount equal to the Performance Bonus, if any, that the Executive would have
earned for the year in which such termination occurs; (D) all unvested
Employment Options and Performance Options shall immediately vest and remain
exercisable for a period of 360 calendar days, after which date all Employment
Options and Performance Options shall expire immediately; provided, however,
that in no event shall the period for exercising the Employment Options or the
Performance Options extend beyond the original terms of such awards..

9

--------------------------------------------------------------------------------




e. Expiration of Employment Term. In the event either party delivers a Notice of
Non-Renewal, unless Executive's employment is terminated prior to the expiration
of the Employment Term pursuant to paragraphs (a), (b), (c) or (d) of this
Section 8, Executive shall be entitled to receive the Accrued Rights. Upon
expiration of the then Term following either party's election not to extend the
Employment Term, (i) any unvested Employment Options and Performance Options
shall expire, and (ii) any vested Employment Options and Performance Options
shall remain exercisable for a period of one hundred eighty (180) days from the
date the Employment Term ends; provided, however, that in no event shall the
period for exercising the Employment Options or the Performance Options extend
beyond the original terms of such awards. Further, except as set forth in this
Section 8(e), Executive shall have no further rights to any compensation or any
other benefits under this Agreement; provided, however, that following the
termination or expiration of this Agreement for any reason, and notwithstanding
any provision herein to the contrary, the Executive will continue to be covered
under any directors and officers liability insurance maintained by the Company
to the some extent as other former officers and directors of the Company.
 
f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive's death) shall be communicated by
at least 30 days’ prior written notice to the other party hereto in accordance
with the provisions of this Agreement ("Notice of Termination"), which notice
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.
In lieu of such 30 day notice, the Company may pay the Executive the
compensation he would otherwise have been entitled to during such 30 day period.
 
g. To the extent any provision of this Agreement may be deemed to provide a
benefit to Executive that is treated as non-qualified deferred compensation
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended, such
provision shall be interpreted in a manner that qualifies for any applicable
exemption from compliance with Section 409A or, if such interpretation would
cause any reduction of benefit(s), such provision shall be interpreted (if
reasonably possible) in a manner that complies with Section 409A and does not
cause any such reduction.
 
h. Payments to Executive. Except as otherwise provided herein, all payments
required to be made by the Company to Executive under this Section 8 in
connection with the termination of Executive's employment shall be payable in
regular installments in accordance with the Company's usual payroll practices.
The obligations of the Company to make any payments described in Sections
8(b)(ii)(B) and (C), 8(c)(iii)(B) and (C), 8(c)(iv)(B) and (C), and 8(d)(iii)(B)
and (C) and its obligations under Sections 8(b)(iii), 8(c)(iii)(E), 8(c)(iv)(E)
and (F), and 8(d)(iii)(E) shall be subject to Executive's continued compliance
with his obligations under Sections 9 and 10 hereof. In the event that the
Executive brings any claims against the Company, the Company shall, in addition
to any other rights that the Company may have at law or at equity, have the
right to cease making any of the payments described in Section 8. The Company
shall have no obligation to pay any compensation or provide any benefits to
Executive except as expressly set forth in this Section 8.
 
9. Non-Competition and Non-Solicitation.

10

--------------------------------------------------------------------------------



a. Executive understands and recognizes that his services to the Company are
special and unique and that in the course of performing such services Executive
will have access to and knowledge of Confidential and Proprietary Information
(as defined in Section 10 below) and Executive agrees that, during the
Employment Term and for a period of six (6) months (or 12 months if Executive's
employment is terminated by Executive without Good Reason) thereafter, he shall
not in any manner, directly or indirectly, on behalf of himself or any natural
person, firm, partnership, joint venture, corporation, limited liability company
or other business entity ("Person"), enter into or engage in any business that
is directly or indirectly competitive with the Company’s Business (as defined
below), either as an individual for his own account, or as a partner, joint
venturer, owner, executive, employee, independent contractor, principal, agent,
consultant, salesperson, officer, director, member or shareholder of a Person in
a business competitive with the Company within the geographic area of the
Company's Business, which is deemed by the parties hereto to be worldwide;
provided, however, that if a Person's business has multiple lines or segments,
some of which are not competitive with the Company's Business, nothing herein
shall prevent Executive from being employed by, working for or assisting that
line or segment of such Person's business that is not competitive with the
Company's Business. Executive acknowledges that, due to the unique nature of the
Company's Business, the loss of any of its clients or business flow or the
improper use of its Confidential and Proprietary Information could create
significant instability and cause substantial damage to the Company and its
affiliates and, therefore, the Company has a strong legitimate business interest
in protecting the continuity of its business interests and the restriction
herein agreed to by Executive narrowly and fairly serves such an important and
critical business interest of the Company. Notwithstanding the foregoing,
nothing contained in this Section 9(a) shall be deemed to prohibit Executive
from acquiring or holding, solely for investment purposes, publicly traded
securities of any corporation or other entity, some or all of the activities of
which are competitive with the business of the Company so long as such
securities do not, in the aggregate, constitute more than three percent (3%) of
any class or series of outstanding securities of such corporation or other
entity. For purposes of this Agreement, "Company's Business" shall be the
development of novel therapeutics for the treatment of cancer, which shall be
specifically limited to the investigation, development, and/or testing of
compounds developed by the Company during the tenure of the Executive’s
employment.
 
b. During the Employment Term and for a period of 12 months thereafter (or six
(6) months in the case of clause (b)(ii)), Executive shall not, directly or
indirectly, without the prior written consent of the Company: (i) solicit or
induce any person who, at any time during the preceding twelve (12) months, was
an employee of the Company or any of its subsidiaries or of Two River Group
Holdings, LLC ("Two River") to leave the employ of the Company or such
subsidiaries or Two River or hire, or assist any other Person in hiring, any
such employee; or (ii) solicit the business of any agent, client or customer of
the Company or any of its subsidiaries with respect to products or services
similar to and competitive with those provided or supplied by the Company or any
of its subsidiaries.
 
c. The Company and Executive mutually agree that both during the Employment Term
and at all times thereafter, neither party shall directly or indirectly
disparage, whether or not true, the name or reputation of the other party, and
in the case of the Company, including any officer, director or material
shareholder of the Company. Notwithstanding the foregoing, nothing in this
Agreement shall preclude the parties hereto or their successors from making
truthful statements in the proper performance of their jobs or that are required
by applicable law, regulation or legal process, and the parties shall not
violate this provision in making truthful statements in response to disparaging
statements made by the other party.
 
11

--------------------------------------------------------------------------------



d. In the event that Executive breaches any provisions of this Section 9 or
Section 10, then, in addition to any other rights that the Company may have, the
Company shall be entitled to cease making any payments to Executive under
Section 8 hereof, cancel any options that vested under Section 8 hereof, recover
any amounts paid under Section 8 hereof (including amounts received by Executive
in respect of any options that became vested under Section 8) other than
payments in respect of the Accrued Rights and seek injunctive relief to enforce
the restrictions contained in such Sections, which injunctive relief shall be in
addition to any rights or remedies available to the Company under the law or in
equity.  The Executive’s agreement to the terms and conditions contained in this
section shall in no way be considered his consent to the entry of such relief,
and the Executive and the Company agree that no such relief will be sought until
notice is given to the Executive and a 14 day period in which the Executive has
to cure the alleged violation lapses.
 
e. The rights and remedies enumerated in Section 9(d) shall be independent of,
and shall be in addition to and not in lieu of, any other rights and remedies
available to the Company at law or in equity. If any of the covenants contained
in this Section 9, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies, which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in this Section 9 is held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable. No such holding of invalidity or
unenforceability in one jurisdiction shall bar or in any way affect the
Company's right to the relief provided in this Section 9 or otherwise in the
courts of any other state or jurisdiction within the geographical scope of such
covenants as to breaches of such covenants in such other respective states or
jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.
 
f. The provisions of this Section 9 shall survive the termination of Executive's
employment for any reason.
 
10. Confidential Information and Inventions.
 
a. Executive recognizes and acknowledges that in the course of his duties he is
likely to receive confidential or proprietary information owned by the Company,
its affiliates or third parties with whom the Company or any such affiliates has
an obligation of confidentiality. Accordingly, during and after the Employment
Term, Executive agrees to keep confidential and not disclose or make accessible
to any other Person or use for any other purpose other than in connection with
the fulfillment of his duties under this Agreement, any Confidential and
Proprietary Information owned by, or received by or on behalf of, the Company or
any of its affiliates. "Confidential and Proprietary Information" shall include,
but shall not be limited to, confidential or proprietary scientific or technical
information, data, formulas and related concepts, business plans (both current
and under development), client lists, promotion and marketing programs, trade
secrets, or any other confidential or proprietary business information relating
to development programs, costs, revenues, marketing, investments, sales
activities, promotions, credit and financial data, manufacturing processes,
financing methods, plans or the business and affairs of the Company or of any
affiliate or client of the Company. Executive expressly acknowledges the trade
secret status of the Confidential and Proprietary Information and that the
Confidential and Proprietary Information constitutes a protectable business
interest of the Company. Executive agrees not to: (i) use any such Confidential
and Proprietary Information for strictly personal use or for others; and (ii)
permanently remove any Company material or reproductions (including, but not
limited to, writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof from the
Company's offices at any time during his employment by the Company, except as
required in the execution of his duties to the Company; provided, however, that
Executive shall not be prevented from using or disclosing any Confidential and
Proprietary Information: (A) that Executive can demonstrate was known to him
prior to the date of this Agreement; (B) that is now, or becomes in the future,
available to persons who are not legally required to treat such information as
confidential unless such persons acquired the Confidential and Proprietary
Information through acts or omissions of Executive; or (C) that he is compelled
to disclose pursuant to the order of a court or other governmental or legal body
having jurisdiction over such matter; provided that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.
 
12

--------------------------------------------------------------------------------



b. Except with prior written authorization by the Company, Executive agrees not
to disclose or publish any of the Confidential and Proprietary Information, or
any confidential, scientific, technical or business information of any other
party to whom the Company or any of its affiliates owes a legal duty of
confidence, at any time during or after his employment with the Company.
 
c. If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials documents
or other work product relating to the Company's Business ("Inventions") either
alone or with third parties, at any time during Executive's employment by the
Company and within the scope of such employment and/or with the use of any
Company resources, Executive shall promptly and fully disclose same to the
Company and hereby irrevocably assigns, transfers and conveys, to the maximum
extent permitted by applicable law, all rights and intellectual property rights
therein (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) to the Company to
the extent ownership of any such rights does not vest originally in the Company.
The Company shall be the sole owner of all patents, copyrights, trade secret
rights, and other intellectual property or other rights in connection therewith.
Executive agrees that all Inventions, to the extent permitted by law, shall be
"works made for hire" as that term is defined in the United States Copyright Act
(17 U.S.C.A., Section 101). Executive further agrees to assist the Company (at
the Company's expense but without further remuneration) to obtain and from time
to time enforce, protect, record or register patents, copyrights or other rights
on such Inventions in any and all countries, and to that end Executive shall
execute all documents necessary to: (i) apply for, obtain and vest in the name
of the Company alone (unless the Company otherwise directs) letters patent,
copyrights or other analogous protection in any country throughout the world and
when so obtained or vested to renew and restore the same; and (ii) defend any
opposition proceedings in respect of such applications and any opposition
proceedings or petitions or applications for revocation of such letters patent,
copyright or other analogous protection. If the Company is unable for any other
reason to secure Executive's signature on any document for this purpose, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive's agent and attorney-in-fact, to act
for and in Executive's behalf and stead to execute any documents and to do all
other lawfully permitted acts in connection with the foregoing
 
13

--------------------------------------------------------------------------------



d. Executive acknowledges that while performing the services under this
Agreement Executive may locate, identify and/or evaluate patented or patentable
inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company or one of its affiliates ("Third Party
Inventions"). Executive understands, acknowledges and agrees that all rights to,
interests in or opportunities regarding, all Third-Party Inventions identified
by the Company, any of its affiliates or either of the foregoing persons'
officers, directors, employees (including Executive), agents or consultants
during the Employment Term shall be and remain the sole and exclusive property
of the Company or such affiliate and Executive shall have no rights whatsoever
to such Third-Party Inventions and will not pursue for himself or for others any
transaction relating to Third-Party Inventions that is not on behalf of the
Company.
 
e. Upon termination of Executive's employment with the Company for any reason,
Executive shall: (i) cease and not thereafter commence use of any Confidential
and Proprietary Information, Inventions, Third Party Inventions or other
intellectual property owned or used by the Company, its subsidiaries or
affiliates (including, without limitation, any trade secret, trademark, trade
name, logo, domain name or other source indicator); (ii) immediately destroy,
delete, or return to the Company, at the Company's option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in Executive's possession or control
(including any of the foregoing stored or located in Executive's office, home,
laptop or other computer, whether or not Company property) that contain
Confidential and Proprietary Information or otherwise relate to the Company's
Business and the business of its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential and Proprietary Information; and
(iii) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential and Proprietary Information of which
Executive is or becomes aware.
 
f. Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to, a former employer or other third party
without the prior written permission of such third party. Executive shall comply
with all relevant policies and guidelines of the Company, including regarding
the protection of confidential information and intellectual property and
potential conflicts of interest. Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times bound by their most current version.
 
14

--------------------------------------------------------------------------------



g. The provisions of this Section 10 shall survive the termination of
Executive's employment for any reason.
 
11. Specific Performance. Executive acknowledges and agrees that the Company's
remedies at law for a breach of any of the provisions of Section 9 or Section 10
may be inadequate and the Company may suffer irreparable damages as a result of
such breach.  In recognition of this fact, Executive agrees that, in the event
of such a breach, in addition to any remedies at law or under this Agreement,
the Company shall be entitled to cease making any payments otherwise required by
this Agreement and to seek equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.  The Executive’s agreement to the
terms and conditions contained in this section shall in no way be considered his
consent to the entry of such relief, and the Executive and the Company agree
that no such relief will be sought until notice is given to the Executive and a
14 day period in which the Executive has to cure the alleged violation lapses.
 
12. Representations. Executive hereby represents and warrants to the Company as
follows:
 
a. Neither the execution nor delivery of this Agreement nor the performance by
Executive of his duties and other obligations hereunder violate or will violate
any statute or law or conflict with or constitute a default or breach of any
covenant or obligation, including without limitation any non-competition
restrictions, to any prior employer under (whether immediately, upon the giving
of notice or lapse of time or both) any prior employment agreement, contract, or
other instrument to which Executive is a party or by which he is bound, or under
applicable law.
 
b. Executive has the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Executive
enforceable against him in accordance with its terms. No approvals or consents
of any persons or entities are required for Executive to execute and deliver
this Agreement or perform his duties and other obligations hereunder.
 
c. Executive has not taken or retained (and will not take or retain) any
documents or files, whether in hard copy or electronic form, which were created,
collected or received by Executive in connection with any prior employment,
except for documents and files relating solely to Executive’s compensation.
 
13. Miscellaneous.
 
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to the
conflicts of laws principles thereof.
 
b. Arbitration. Any dispute arising out of, or relating to, this Agreement or
the breach thereof (other than Sections 9 or 10 hereof), or regarding the
interpretation thereof, shall be exclusively decided by binding arbitration
conducted in New Jersey in accordance with the rules of the American Arbitration
Association (the "AAA") then in effect before a single arbitrator appointed in
accordance with such rules. Judgment upon any award rendered therein may be
entered and enforcement obtained thereon in any court having jurisdiction. The
arbitrator shall have authority to grant any form of appropriate relief, whether
legal or equitable in nature, including specific performance. Each of the
parties agrees that service of process in such arbitration proceedings shall be
satisfactorily made upon it if sent by registered mail addressed to it at the
address referred to in clause (h) below. The costs of such arbitration shall be
borne by the Company. In the event Executive prevails at arbitration, he shall
be entitled to payment of reasonable attorney’s fees in addition to all other
relief awarded by the arbitrator. Judgment on the arbitration award may be
entered by any court of competent jurisdiction. 
 
15

--------------------------------------------------------------------------------



c. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified or
amended except by written instrument signed by the parties hereto.
 
d. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
e. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining pro-visions of this
Agreement shall not be affected thereby.
 
f. Assignment. This Agreement and all of Executive's rights and duties
hereunder, shall not be assignable or delegable by Executive or the Company,
except as set forth below. Any purported assignment or delegation by Executive
in violation of the foregoing shall be null and void ab initio and of no force
and effect. This Agreement may be assigned by the Company only to a Person which
is a successor in interest to substantially all of the business operations of
the Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor Person.
 
g. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administra-tors, successors, heirs, distributees, devisees and legatees.
 
h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
16

--------------------------------------------------------------------------------



If to the Company:


Arno Therapeutics, Inc.
30 Two Bridges Rd., Suite 270
Fairfield, NJ 07004


If to Executive:
 
To the most recent address of Executive set forth in the personnel records of
the Company.
 
i. Cooperation. After the termination of the Employment Term, Executive shall
cooperate with the Company in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
Executive's employment hereunder, but shall be done to the extent reasonably
possible in a manner as to reduce interference in Executive's new position after
his employment hereunder ends. The Company shall reimburse Executive for any
reasonable out of pocket expenses he incurs in connection with such cooperation.
This provision shall survive any termination of this Agreement.
 
j. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
k. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument.
 


 
[Remainder of Page Intentionally Left Blank]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.



 
ARNO THERAPEUTICS, INC.
     
By:
/s/ David M. Tanen
   
Name:  David M. Tanen
   
Title:    Secretary and Director
                   
EXECUTIVE:
     
/s/ Roger Berlin   
   
Dr. Roger Berlin



18

--------------------------------------------------------------------------------


 